LEVENTHAL, Circuit Judge,
dissenting:
I do not believe we should enter an order now specifying a six-month period for completing the investigation required by our opinion. I would agree to an order requiring the ICC to make a report within six months if the investigation has not been completed, indicating the state of affairs and explaining why more rapid progress has not been made. The difference is not cataclysmic — for even under the present order, the ICC can return and ask for an extension of time. But the difference is not merely one of form. The court’s order presupposes a capacity to judge how long this investigation should take, and I have no basis for a reasoned judgment on that score.